EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Xiaomin Su (Reg. No. 73,445) on December 17, 2021.

The application has been amended as follows:

In the claims:

Claim 4. The method of claim [[1] 2, wherein the extracted findings comprise locations, severity, size, shape and texture.

Claim 5. The method of claim [[1]] 2, wherein the labels comprises scan level labels, ROI level labels, and pixel level labels.

Claim 6. The method of claim [[1]] 2, wherein the NLP algorithms are rule-based.

Claim 8. The method of claim [[1]] 2, wherein the anatomy segmenter uses a U-Net based neural network.
2, wherein the ROI generator is rule-based.

Claim 10. The method of claim [[1]] 2, wherein the confidence scores per each ROI are combined using a pooling operator that is a convex approximation of LogSumExp (LSE) function.

Claim 12. The method of claim [[1]] 2, wherein the abnormality detector is based on ResNeXT-50 with Squeeze-excitation modules (SE-ResNeXT-50).

Claim 20. The system of claim [[17]] 18, wherein the extracted findings comprise locations, severity, size, shape and texture.

Claim 21. The system of claim [[17]] 18, wherein the labels comprises scan level labels, ROI level labels, and pixel level labels.

Claim 22. The system of claim [[17]] 18, wherein the NLP algorithms are rule-based.

Claim 24. The system of claim [[17]] 18, wherein the anatomy segmenter uses a U-Net based neural network.

Claim 25. The system of claim [[17]] 18, wherein the ROI generator is rule-based.

Claim 26. The system of claim [[17]] 18, wherein the confidence scores per each ROI are combined using a pooling operator that is a convex approximation of LogSumExp (LSE) function.

Claim 28. The system of claim [[17]] 18, wherein the abnormality detector is based on ResNeXT-50 with Squeeze-excitation modules (SE-ResNeXT-50).

















DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on June 1, 2020 are accepted by the Examiner.

Allowable Subject Matter
Claims 1-32 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art made of record fails to disclose, teach, and/or suggest, inter alia, the detection of an infectious respiratory disease by implementation of an automated X-rays-based triage approach alongside algorithmic clinical sample pooling for molecular diagnosis by receiving a chest X-ray scan imaging procedure data from a subject, and processing images from the chest X-ray scan imaging procedure data to detect and localize medical abnormalities of the images using a deep learning system, generating a first score that corresponds to a level of recognition of each of the medical abnormalities and outputting a bounding box representing the precise location and extent of the medical abnormalities.  Further, generating a second score for each subject that corresponds to a level of recognition of an infectious respiratory disease based on the first scores of the medical abnormalities that suggest a typical or atypical symptom of the infectious respiratory disease and mapping the second score to a probability of a subject having the infectious respiratory disease.  Finally, ranking the clinical sample from lowest to highest based on the second score, and selecting a pooling size of clinical samples for a molecular test based on a collective probability of all the subjects, which is a sum of the probability of each subject having the infectious respiratory disease in the pool, having the infectious respiratory disease in a pool, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356. The examiner can normally be reached Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSE M TORRES/Examiner, Art Unit 2664                                                                                                                                                                                                        
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                        


12/17/2021